Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Thomas L. Switzer appeals the district court’s orders accepting the recommenda*295tion of the magistrate judge, denying relief on his 42 U.S.C. § 1983 (2006) complaint, and denying various post-judgment motions. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Switzer v. Dean, No. 5:11-cv-00021-MFU-JGW, 2012 WL 3315084 (W.D.Va. Aug. 10 & Oct. 12, 2012). We deny Switzer’s motion for transcripts at Government expense. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.